 

Exhibit 10.1

 

Voting Agreement

 

This Voting Agreement (this “Agreement”), dated as of August 10, 2020 is entered
into by and between the undersigned stockholder (“Stockholder”) of The Peck
Company Holdings, Inc., a Delaware corporation (“Parent”), and Sunworks, Inc., a
Delaware corporation (the “Company”). The Company and Stockholder are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent,
and Peck Mercury, Inc. , a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Sub”), have entered, or will enter, into an Agreement and Plan
of Merger (as the same may be amended from time to time, the “Merger
Agreement”), providing for, among other things, the merger (the “Merger”) of
Merger Sub and the Company pursuant to the terms and conditions of the Merger
Agreement;

 

WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants,
and agreements as set forth in this Agreement with respect to the shares of
Common Stock, par value $.0001 per share, of Parent (“Parent Common Stock”)
Beneficially Owned by Stockholder and set forth below Stockholder’s signature on
the signature page hereto (the “Original Shares” and, together with any
additional shares of Parent Common Stock pursuant to Section 7 hereof, the
“Shares”); provided, however the Voting Agreement Shares (as defined below)
shall be excluded from the definition of Shares,

 

WHEREAS, Stockholder is a party to a Voting Agreement, dated June 20, 2019, with
Parent and certain holders of Parent Common Stock (the “Voting Agreement”)
pursuant to which the Stockholder has certain powers to direct the voting with
respect to an aggregate of 1,066,590 shares (the “Voting Agreement Shares”) of
Parent Common Stock; and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that Stockholder, and Stockholder has agreed to,
execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

 

1. Definitions.

 

For purposes of this Agreement, capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases, and correlative forms shall have the meanings assigned to them in
this Section 1.

 

(a) “Beneficially Own” or “Beneficial Ownership” has the meaning assigned to
such term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial
ownership of securities shall be calculated in accordance with the provisions of
such rule (in each case, irrespective of whether or not such rule is actually
applicable in such circumstance). For the avoidance of doubt, “Beneficially Own”
and “Beneficial Ownership” shall also include record ownership of securities.

 

(b) “Beneficial Owner” shall mean the Person who Beneficially Owns the
referenced securities.

 

 

 

 

2. Representations and Warranties of Stockholder.

 

Stockholder represents and warrants to the Company that:

 

(a) Ownership of Shares; Voting. Stockholder: (i) is the Beneficial Owner of all
of the Original Shares which are free and clear of any proxy, voting
restriction, adverse claim, or other Liens or security interests, other than
those created by this Agreement or under applicable federal or state securities
laws; and (ii) has the sole voting power over all of the Original Shares. Except
pursuant to this Agreement, there are no options, warrants, or other rights,
agreements, arrangements, or commitments of any character to which Stockholder
is a party relating to the pledge, disposition, or voting of any of the Original
Shares and there are no voting trusts or voting agreements with respect to the
Original Shares. Stockholder has power to direct the voting pursuant to the
Voting Agreement of the Voting Agreement Shares for the matters referred to in
this Agreement.

 

(b) Disclosure of All Shares Owned. Stockholder does not Beneficially Own any
shares of Parent Common Stock other than: (i) the Original Shares; and (ii) any
options, warrants, or other rights to acquire any additional shares, whether or
not currently exercisable, of Parent Common Stock or any security exercisable
for or convertible into shares of Parent Common Stock, set forth on the
signature page of this Agreement (collectively, “Options”). Stockholder hereby
agrees to promptly notify the Company in writing, of any new shares of Parent
Common Stock, or any new options, warrants or other rights to purchase shares of
Parent Common Stock, acquired after the date of this Agreement.

 

(c) Power and Authority; Binding Agreement. Stockholder has, or will have, the
sole and full power and authority and legal capacity to enter into, execute,
issue instructions with respect to the matters set forth herein, deliver this
Agreement and to perform fully Stockholder’s obligations hereunder (including
the proxy described in Section 4(b) below)). This Agreement has been duly and
validly executed and delivered by Stockholder and constitutes the legal, valid,
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally. The Voting Agreement has been duly and validly
executed and delivered by Stockholder and the stockholders that are party to the
Voting Agreement and constitutes a legal, valid, and binding obligation of the
parties thereunder, enforceable by Stockholder in accordance with its terms
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting creditors’ rights generally.

 

(d) No Conflict. The execution and delivery of this Agreement by Stockholder
does not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any
Law, rule, regulation, order, judgement or decree to which the Stockholder is
subject to or result in any breach of or violation of, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration, or
cancellation of, or result in the creation of any Lien on any of the properties,
rights or assets of the Stockholder (including the Shares) pursuant to, any
agreement or other instrument or obligation binding upon Stockholder.

 

(e) No Consents. No consent, approval, Order, or authorization of, or
registration, declaration, or filing with, any Governmental Entity or any other
Person on the part of Stockholder, or any stockholder who is a party to the
Voting Agreement, is required in connection with the valid execution and
delivery of this Agreement. No consent of Stockholder’s spouse is necessary
under any “community property” or other laws in order for Stockholder to enter
into and perform its obligations under this Agreement.

 

2

 

 

(f) No Litigation. There is no action, suit, investigation, or proceeding
(whether judicial, arbitral, administrative, or other) (each an “Action”)
pending against, or, to the knowledge of Stockholder, threatened against or
affecting Stockholder that could reasonably be expected to materially impair or
materially adversely affect the ability of Stockholder to perform Stockholder’s
obligations hereunder or to consummate the transactions contemplated by this
Agreement on a timely basis.

 

3. Representations and Warranties of the Company .

 

(a) Existence and Power. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

 

(b) Authorization. The execution, delivery, and performance of this Agreement by
the Company are within Company’s powers and have been duly authorized by all
necessary action on the part of the Company. This Agreement constitutes a legal,
valid, and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except (i) as such enforcement is limited by
bankruptcy, insolvency and other similar laws effecting the enforcement of
creditors’ rights generally and (ii) for limitations imposed by general
principles of equity.

 

(c) Compliance. The execution, delivery and performance of this Agreement by the
Company requires no action by or in respect of, or filing with, any governmental
or non-governmental body, agency or official or any other Person other than as
required by any applicable requirements of the Exchange Act and other filings or
notifications that are immaterial to the consummation of the transactions
contemplated hereby.

 

(d) Non-contravention. The execution, delivery, and performance of this
Agreement by the Company does not and will not (i) violate the internal
governance documents of the Company, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree binding upon the Company,
except for any such violations which would be immaterial to the consummation of
the transactions contemplated hereby, or (iii) constitute a default under any
agreement or other instrument binding upon the Company, except for any such
violations which would be immaterial to the consummation of the transactions
contemplated hereby.

 

4. Agreement to Vote Shares; Irrevocable Proxy.

 

(a) Agreement to Vote and Approve. Stockholder irrevocably and unconditionally
agrees during the term of this Agreement, at every annual or special meeting of
Parent called with respect to the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent or
consents of Parent’s stockholders (in his, capacity as such) with respect to any
of the following matters, to vote or cause the holder of record on any
applicable record date to vote the Shares and the Voting Agreement Shares: (i)
in favor or approval of (1) the Parent Stock Issuance in connection with the
Merger, the Merger Agreement and the Merger and the other transactions
contemplated by the Merger Agreement, and any other matters necessary or
presented or proposed for the consummation of the Merger and the other
transactions contemplated by the Merger, (2) any proposal to adjourn or postpone
such meeting of stockholders of Parent to a later date if there are not
sufficient votes to approve the matters set forth in subsection (1) above, and
(3) shall, or shall cause the holder of record on any applicable record date to,
appear at any Parent Stockholders Meeting or otherwise cause the Shares and the
Voting Agreement Shares to be counted as present threat for purposes of
establishing a quorum; and (ii) against any action or agreement that would
result in; (1) any Takeover Proposal , or any of the transactions contemplated
thereby, (2) any action, proposal, transaction, or agreement which could
reasonably be expected to result in a breach of any covenant, representation or
warranty, or any other obligation or agreement of Parent under the Merger
Agreement or of Stockholder under this Agreement, and (3) any action, proposal,
transaction, or agreement that could reasonably be expected to impede, interfere
with, delay, discourage, adversely affect, or inhibit the timely consummation of
the Merger or the fulfillment of Parent’s or Merger Sub’s conditions under the
Merger Agreement, or change in any manner the voting rights of any class of
shares of Parent (including any amendments to Parent’s Charter Documents). The
obligations of the Stockholder specified in this Section 1(a) shall apply
whether or not the Merger or any action described above is recommended by the
Parent Board or if the Parent Board has effected a Parent Adverse Recommendation
Change.

 

3

 

 

(b) Irrevocable Proxy. Stockholder hereby appoints the Company and any designee
of the Company, and each of them individually, until the Expiration Time (at
which time this proxy shall automatically be revoked), its proxies and
attorneys-in-fact, with full power of substitution and re-substitution, to vote
or act by written consent during the term of this Agreement with respect to the
Shares and the Voting Agreement Shares in accordance with Section 3(a). This
proxy and power of attorney is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy. This proxy and power of attorney granted by Stockholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy, and shall
revoke any and all prior proxies and powers of attorney granted by Stockholder
with respect to the Shares or the Voting Agreement Shares. The power of attorney
granted by Stockholder herein is a durable power of attorney and shall survive
the bankruptcy, death, or incapacity of Stockholder. The proxy and power of
attorney granted hereunder shall terminate upon the termination of this
Agreement.

 

5. No Voting Trusts or Other Arrangement.

 

Stockholder agrees that during the term of this Agreement, Stockholder will not,
and will not permit any entity under Stockholder’s control to, (i) deposit any
of the Shares or the Voting Agreement Shares in a voting trust, grant any
proxies with respect to the Shares or the Voting Agreement Shares, (ii) enter
into any arrangement with respect to the voting of the Shares or the Voting
Agreement Shares, other than agreements entered into with the Company, (iii)
grant or permit the grant of a proxy, power of attorney or other authorization
or consent with respect to any of the Stockholder’s Shares or the Voting
Agreement Shares that is inconsistent with the Stockholder’s obligations
pursuant to this Agreement, (iv) enter into any Contract or other undertaking
that is otherwise inconsistent with, or would interfere with, or prohibit or
prevent it from satisfying its obligations pursuant to this Agreement, (v) take
or permit to take any other action that would in any way interfere with, or
prohibit or prevent Stockholder from satisfying its obligations pursuant to this
Agreement or (vi) knowingly approve or consent to any of the foregoing.

 

4

 

 

6. Transfer and Encumbrance.

 

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, cause, permit, transfer, sell, offer, exchange, assign,
pledge, grant an option with respect to, hedge, swap, convert, gift, convey any
legal or Beneficial Ownership interest in or otherwise dispose of (by merger
(including by conversion into securities or other consideration), by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
Law, or otherwise), or encumber (“Transfer”) any of the Shares or enter into any
contract, option, or other agreement with respect to, or consent to, a Transfer
of, any of the Shares or Stockholder’s voting or economic interest therein. Any
attempted Transfer of Shares or any interest therein in violation of this
Section 6 shall be null and void. This Section 6 shall not prohibit a Transfer
of the Shares by Stockholder to any member of Stockholder’s immediate family, or
to a trust for the benefit of Stockholder or any member of Stockholder’s
immediate family, or upon the death of Stockholder; provided, that a Transfer
referred to in this sentence shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to the Company, to be bound by all of the terms of this
Agreement. Stockholder agrees to enforce any Transfer restrictions the Voting
Agreement Shares are subject to and shall not terminate the Voting Agreement.

 

7. Additional Shares.

 

Stockholder agrees that all shares of Parent Common Stock that Stockholder
purchases, acquires the right to vote, or otherwise acquires Beneficial
Ownership of, but excluding shares of Parent Common Stock underlying unexercised
Options, after the execution of this Agreement and prior to the Expiration Time
shall be subject to the terms and conditions of this Agreement and shall
constitute Shares or Voting Agreement Shares, as applicable, for all purposes of
this Agreement. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares, or the like of the capital stock of Parent affecting the Shares, the
terms of this Agreement shall apply to the resulting securities and such
resulting securities shall be deemed to be “Shares” or “Voting Agreement
Shares,” as applicable, for all purposes of this Agreement.

 

8. Waiver of Appraisal and Dissenters’ Rights and Certain Other Actions.

 

(a) Waiver of Appraisal and Dissenters’ Rights. To the extent permitted by Law,
Stockholder hereby irrevocably and unconditionally waives, and agrees not to
assert or perfect, any rights of appraisal or rights to dissent in connection
with the Merger that Stockholder may have by virtue of ownership of the Shares
or the power to direct the voting of the Voting Agreement Shares.

 

(b) Waiver of Certain Other Actions. Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any Action, derivative or otherwise, against
Parent, the Company , or any of their Subsidiaries or successors: (a)
challenging the validity of, or seeking to enjoin or delay the operation of, any
provision of this Agreement or the Merger Agreement (including any claim seeking
to enjoin or delay the Closing); or (b) to the fullest extent permitted under
Law, alleging a breach of any duty of the Parent Board in connection with the
Merger Agreement, this Agreement, or the transactions contemplated thereby or
hereby.

 

9. Termination.

 

This Agreement shall terminate upon the earliest to occur of (the “Expiration
Time”): (a) the Effective Time; (b) the date on which the Merger Agreement is
terminated in accordance with its terms; and (c) the termination of this
Agreement by mutual written consent of the Parties. Nothing in this Section 9
shall relieve or otherwise limit the liability of any Party for any intentional
breach of this Agreement prior to such termination.

 

5

 

 

10. No Solicitation.

 

Subject to Section 11, Stockholder agrees that he shall not, and shall cause his
Affiliates and Representatives not to: (a) directly or indirectly solicit, seek,
initiate, knowingly encourage, or knowingly facilitate any inquiries regarding,
or the making of, any submission or announcement of a proposal or offer that
constitutes, or could reasonably be expected to lead to, any Takeover Proposal;
(b) directly or indirectly engage in, continue, or otherwise participate in any
discussions or negotiations regarding, or furnish or afford access to any other
Person any information in connection with or for the purpose of encouraging or
facilitating, any proposal or offer that constitutes, or could reasonably be
expected to lead to, any Takeover Proposal; (c) enter into any agreement,
agreement in principle, letter of intent, memorandum of understanding, or
similar arrangement with respect to a takeover Proposal; (d) solicit proxies
with respect to a Takeover Proposal (other than the Merger and the Merger
Agreement) or otherwise encourage or assist any Person in taking or planning any
action that could reasonably be expected to compete with, restrain, or otherwise
serve to interfere with or inhibit the timely consummation of the Merger in
accordance with the terms of the Merger Agreement; or (e) initiate a
stockholders’ vote or action by written consent of Parent’s stockholders with
respect to a Takeover Proposal. Notwithstanding the foregoing, Stockholder may
(and may permit his Affiliates to) participate in discussions and negotiations
with any Person making a Takeover Proposal with respect to such Takeover
Proposal if: (i) Parent is engaging in discussions or negotiations with such
Person in accordance with Section 5.04 of the Merger Agreement; and (ii)
Stockholder’s negotiations and discussions are in conjunction with and ancillary
to the Parent’s discussions and negotiations. Notwithstanding Section 11, the
Stockholder shall promptly notify the Company of (A) the receipt by Parent of
any Takeover Proposal after the execution of this Agreement, (B) any inquiry,
proposal, offer or request for information with respect to, or that could
reasonably be expected to result in, or lead to, a Takeover Proposal, or (C) any
discussions or negotiations sought to be initiated or continued with the
Stockholder, Parent, any of its subsidiaries or its or their Representatives
concerning a Takeover Proposal, which notice shall include a summary of the
material terms and conditions of any such proposal or offer regarding a Takeover
Proposal of Parent, including any financial and other terms thereof, in each
case including any modifications thereto.

 

11. No Agreement as Director or Officer.

 

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit, restrict or affect any actions or omissions taken by Stockholder
in Stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement; or (b) will be construed to prohibit, limit,
or restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director of Parent.

 

12. No Ownership Interest.

 

Nothing contained in this Agreement shall be deemed to vest in the Company any
direct or indirect ownership or incidence of ownership of or with respect to any
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain vested in and belong to Stockholder, and the Company shall
not have any authority to direct Stockholder in the voting of the Shares, except
as otherwise provided herein.

 

6

 

 

13. Further Assurances.

 

Stockholder agrees, from time to time, and without additional consideration, to
execute and deliver such additional proxies, documents, and other instruments
and to take all such further action as the Company may reasonably request to
consummate and make effective the transactions contemplated by this Agreement.

 

14. Stop Transfer Instructions.

 

At all times commencing with the execution and delivery of this Agreement and
continuing until the Expiration Time, in furtherance of this Agreement,
Stockholder hereby authorizes Parent (and the Company to direct Parent) or its
counsel to notify Parent’s transfer agent that there is a stop transfer order
with respect to all of the Shares (and that this Agreement places limits on the
voting and transfer of the Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by Parent following the Expiration Time.

 

15. Legending of Shares.

 

If so requested by the Company, Stockholder agrees that the certificates
representing the Shares shall bear a legend stating that they are subject to
this Agreement.

 

16. Specific Performance.

 

Each Party hereto acknowledges that it will be impossible to measure in money
the damage to the other Party if a Party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other Party will not have an
adequate remedy at Law or damages. Accordingly, each Party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at Law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other Party has an adequate remedy
at Law. Each Party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
Party’s seeking or obtaining such equitable relief.

 

17. Entire Agreement.

 

This Agreement supersedes all prior agreements, written or oral, between the
Parties hereto with respect to the subject matter hereof and contains the entire
agreement between the Parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
Parties hereto. No waiver of any provisions hereof by either Party shall be
deemed a waiver of any other provisions hereof by such Party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such Party.

 

18. Notices.

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 18):

 

7

 

 

If to the Company:

 

Sunworks, Inc.

1030 Winding Creek Road, Suite 100

Roseville, CA 95678

Attention: Mr. Charles F. Cargile

Email: ccargile@sunworksusa.com

 

Copy to:

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Christopher D. Ivey, Esq.

Email: civey@sycr.com

 

If to Stockholder, to the address, email address, or facsimile number set forth
for Stockholder on the signature page hereof.

 

19. Miscellaneous.

 

(a) Governing Law. This Agreement, and all Legal Actions (whether based on
contract, tort, or statute) arising out of or relating to this Agreement or the
actions of any of the Parties in the negotiation, administration, performance,
or enforcement hereof, shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.

 

(b) Submission to Jurisdiction. Each of the Parties hereto irrevocably agrees
that any Legal Action with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns shall
be brought and determined exclusively in the Delaware Superior Court, or in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such Legal Action, in the United States District Court for the
State of Delaware. Each of the Parties hereto agrees that mailing of process or
other papers in connection with any such Legal Action in the manner provided in
Section 18 or in such other manner as may be permitted by applicable Laws, will
be valid and sufficient service thereof. Each of the Parties hereto hereby
irrevocably submits with regard to any such Legal Action for itself and in
respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the Parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any Legal Action with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder: (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 19(b);
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment, or otherwise); and (iii) to the
fullest extent permitted by applicable Law, any claim that (x) the suit, action,
or proceeding in such court is brought in an inconvenient forum, (y) the venue
of such suit, action, or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

8

 

 

(c) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
19(C).

 

(d) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated; provided, however, that if any action or other proceeding
relating to the enforcement of any provision of this Agreement is brought by any
party hereto, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled).

 

(e) No Obligation to Exercise Options. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall obligate Stockholder
to exercise any option, warrant or other right to acquire shares of Parent
Common Stock.

 

(f) Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9

 

 

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(h) Section Headings. All section headings herein are for convenience of
reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

 

(i) Assignment. Neither Party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party hereto, except that the Company may assign, in its sole discretion, all or
any of its rights, interests and obligations hereunder to any of its Affiliates.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective permitted
successors and assigns. Any assignment contrary to the provisions of this
Section 19(i) shall be null and void.

 

(j) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

(k) No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties and their
respective successors and permitted assigns any legal or equitable right,
benefit, or remedy of any nature under or by reason of this Agreement.

 

[signature page follows]

 

10

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 



  Sunworks, Inc.         By /s/ Charles F. Cargile   Name: Charles F. Cargile  
Title: Chief Executive Officer and President           Jeffrey Peck     /s/
Jeffrey Peck   Name: Jeffrey Peck          

Number of Shares of Parent Company Common Stock Beneficially Owned as of the
date of this Agreement: 1,406,974 – Direct

1,066,509 – Voting Agreement

 

Number of Options Beneficially Owned as of the date of this Agreement: 0

 

Street Address: 618 Brennan Woods Drive

City/State/Zip Code: Williston, VT 05495

 

Email: jeff@peckcompany.com

 

11

